DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.




Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.10,885,628. 
This is a statutory double patenting rejection.

Below, a tabular comparison of corresponding claims:

                  Application 17/110,290
                 US Patent 10,885,628
1. A method of training a neural network to complete an image when masked, the method comprising:
 identifying a plurality of images that are visually similar to the image; 
forming a first subset of images from the plurality of images; 
setting parameters of a neural network to a first set of values in accordance with data represented by the first subset; 
using the neural network having the first set of parameter values to complete the masked image if the neural network having the first set of parameter values is determined to meet a threshold value;
 forming another subset of images, different from the first subset, from the plurality of images if the neural network having the first set of parameter values is determined not to meet the threshold value;
 updating the parameters of the neural network in accordance with data represented by the other subset; 
applying the neural network having the updated parameter values to complete the masked image if the neural network having the updated parameters values is determined to meet the threshold value; and
 repeating the forming of another set and the updating of the parameters if the neural network having the updated set of parameter values is determined not to meet the threshold value.
1. A method of training a neural network to complete an image when masked, the method comprising:
 identifying a plurality of images that are visually similar to the image;
 forming a first subset of images from the plurality of images; 
setting parameters of a neural network to a first set of values in accordance with data represented by the first subset;
 using the neural network having the first set of parameter values to complete the masked image if the neural network having the first set of parameter values is determined to meet a threshold value;
 forming another subset of images, different from the first subset, from the plurality of images if the neural network having the first set of parameter values is determined not to meet the threshold value;
 updating the parameters of the neural network in accordance with data represented by the other subset; 
applying the neural network having the updated parameter values to complete the masked image if the neural network having the updated parameters values is determined to meet the threshold value; and 
repeating the forming of another set and the updating of the parameters if the neural network having the updated set of parameter values is determined not to meet the threshold value.


Claims 2-20 are rejected based on similar analysis with respect to claims 2-20 of the aforementioned US Patent.










                                                   Prior Art of record

The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

Munkberg et al. (USPAP       2018/0357,537), recites, “A method, computer readable medium, and system for training a neural network model. The method includes the step of selecting an input vector from a set of training data that includes input vectors and sparse target vectors, where each sparse target vector includes target data corresponding to a subset of samples within an output vector of the neural network model. The method also includes the steps of processing the input vector by the neural network model to produce output data for the samples within the output vector and adjusting parameter values of the neural network model to reduce differences between the output vector and the sparse target vector for the subset of the samples”.
Vahdat et al. (USPAP       2020/0160,175), recites, “Fully-supervised semantic segmentation machine learning models are augmented by ancillary machine learning models which generate high-detail predictions from low-detail, weakly-supervised data. The combined model can be trained over both fully- and weakly-supervised data. Only the primary model is required for inference, post-training. The combined model can be made self-correcting during training by adjusting the ancillary model's output based on parameters learned over both the fully- and weakly-supervised data. The self-correction module may combine the output of the primary and ancillary models in various ways, including through linear combinations and via neural networks. The self-correction module and ancillary model may benefit from disclosed pre-training techniques”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, September 21, 2022